Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 16, 2020

                                      No. 04-19-00206-CR

                                     Joel ALEJANDREZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. 15-CR-101
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
        Appellant’s brief was due on December 23, 2019. Sixteen days after the due date,
Appellant filed a thirty-nine-page motion requesting a five-month extension of time to file the
brief. To justify the request, court-appointed counsel cited reasons that are common for an active
criminal defense practice.
       Appellant’s motion is GRANTED IN PART; the brief is due on February 21, 2020.
        We caution Appellant that the reasons given for a five-month extension do not
justify such a delay, and any further request for an extension of time to file the brief will be
strongly disfavored.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court